         Case 7:19-cr-00664-VB Document 11 Filed 10/07/19 Page 1 of 1
                                         U.S. Department of Justice

                                         United States Attorney
                                         Southern District of New York
                                         United State Courthouse
                                         300 Quarropas Street
                                         White Plains, New York 10601


                                         October 7, 2019

Hon. Vincent L. Briccetti
United States District Judge
300 Quarropas Street
White Plains, NY 10601

         Re:   United States v. Meyzen
               19 Cr. 664 (VB)

Dear Judge Briccetti:

       Please find enclosed a proposed protective order. The
discovery in this case contains sensitive information such as
bank account numbers and Social Security numbers. This proposed
order would prevent this sensitive information from entering the
public domain, which, the Government respectfully submits, is
sufficient "good cause" under Federal Rule of Criminal Procedure
16(d) to justify the entry of a protective order.

         The defense has consented to the entry of this proposed
order.

         Thank you for your consideration of this motion.

                                    Respectfully submitted,

                                    GEOFFREY S. BERMAN
                                    United States Attorney

                                         /s
                                 By:________________________________
                                    James McMahon
                                    Assistant United States Attorney
                                   (914) 993-1936

cc:   James DeVita, Esq.
         (by ECF)
